Title: From Thomas Jefferson to Martha Jefferson Randolph, 25 January 1796
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Martha
Jan. 25. 1796.

After the departure of my last letter to Mr. Randolph I found the details I had given him respecting the waggon were erroneous. The rise of the river had cut off our communications for several days. I presume it arrived at Varina as soon as my letter.
We are all well here. Jefferson particularly so. He is become the finest boy possible. Always in good humor, always amusing himself, and very orderly. It appears that his continued fretfulness before was owing to his being teazed by his companions.—I hope Mr. Randolph received my letter covering the commission for taking the depositions of the Shockoe inspectors. The notice given is for Saturday next, at noon at the warehouse. The notice has been duly served, so that if the business can be then done, we shall have no further trouble with it.—We have had two or three days of extreme cold. The thermometer was down to 15°.—I hear that P. Carr is at Philadelphia. He was to form the depositions of the Inspectors so as to leave nothing further to be done but to swear to them. But as I did not hear from him I presume he did nothing. Maria and Virginia give their love to you. Jefferson is always talking of sending letters to you. Kiss Anne for me, and present my best esteem to Mr. Randolph. Adieu Your’s affectionately

Th: Jefferson

